Citation Nr: 1114915	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  03-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active service from November 1979 to July 2000.  He died in December 2001.  The appellant is his widow.  

This appeal to the Board of Veterans Appeals (Board) arises from July and October 2002 rating actions that denied service connection for the cause of the Veteran's death.  

In February, August 2005 and again in February 2007, the Board remanded this case to the RO for further development of the evidence and for due process development.  The Board is satisfied that there was substantial compliance with its February 2007 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that the appellant is afforded every possible due process consideration.  

VA has not fully or substantially complied with its duty to notify the appellant of the information and evidence needed to substantiate her claim.  Subsequent to the Board's February 2007 remand, the Court issued a decision which held that, when adjudicating a claim for dependency and indemnity compensation, VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In Hupp, the Court held that in a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

In a various pre-rating and post-rating letters, the RO's notice failed to satisfy the three requirements for VCAA notice in the context of a claim for DIC benefits, as outlined in Hupp.  The Board acknowledges that none of the notices provided to the appellant were sufficiently detailed as to comply with the requirements of Hupp.  Thus notice required under the holding in Hupp is lacking.  As the RO has failed to provide proper VCAA notice, this must be done prior to any further action by the Board.   

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative, a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In particular, the letter should contain a statement of the conditions for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition(s) not yet service-connected consistent with the decision in Hupp, cited to above.  

2.  Following completion of the above, the RO should take any additional development deemed appropriate.  If the benefit sought is not granted, the appellant and her representative should be furnished an appropriate supplemental statement of the case, if necessary, and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


